Citation Nr: 1012169	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Providence, Rhode Island, that 
denied service connection for an acquired psychiatric 
disorder claimed as PTSD.

The Board notes that the original claims folder was lost in 
this case and that the appeal is based on a reconstructed 
version of the Veteran's claims folder.  Unfortunately, the 
Veteran's service treatment records could not be located, 
although his service personnel records are part of the file.

The Board also notes that the Veteran's wife apparently 
tried to assert new claims on her husband's behalf in a 
January 2009 letter.  The Veteran's wife is not a proper 
claimant.  If the Veteran desires to file additional claims, 
he should do so himself at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that this case should be remanded for 
several reasons.  First, the Veteran's spouse indicated that 
the Veteran is currently receiving disability benefits from 
the Social Security Administration (SSA).  She did not 
identify the disorder for which the Veteran was receiving 
benefits, so these records could potentially be relevant to 
the Veteran's claim that he has a psychiatric disorder that 
was related to his service.  The Board notes that VA 
regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a federal 
department or agency, such as the SSA. VA will end such 
efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be 
futile. See 38 C.F.R. § 3.159(c)(2).  In this case, there is 
no evidence that any effort was made to obtain the Veteran's 
SSA records.

Second, while a memorandum from a Veteran's Service 
Representative (VSR) indicates that the Veteran filed a 
timely VA Form 9 concerning the appealed issue, this form 
appears to be among the documents that were lost with the 
original file.  Therefore, there is no record of whether the 
Veteran requested any type of hearing in connection with his 
claim.  This should be clarified.

Third, the Board notes that the stressor statement currently 
of record is blank except for the Veteran's unit and dates 
of service.  The date stamp indicates that this document was 
received in July 2009.  It is unclear whether the Veteran 
previously provided more specific information about his 
claimed stressor.  Upon remand, he should be given the 
opportunity to do so.  If sufficient information is 
provided, the RO/AMC should attempt to verify the Veteran's 
claimed stressor using his service personnel records and 
other available resources.  

Additionally, the only psychiatric treatment records 
contained within the claims file are Vet Center records for 
the period from May 2006 through July 2007.  These do not 
substantiate the Veteran's contention that he has PTSD or 
any other psychiatric disorder.  Additionally, VA treatment 
records from the Providence VA Medical Center (VAMC) 
indicate that the Veteran was evaluated for PTSD but was 
found not to have such disorder in 2005.  Given the state of 
the record, the Board finds that the Veteran should be 
contacted in order to determine whether additional 
psychiatric treatment records, or more recent VA treatment 
records, exist.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to identify all treatment that 
he received for any psychiatric disorder 
from his service to the present time.  All 
identified treatment records, including VA 
treatment records, should be obtained to 
the extent that they are not already in 
the claims file.  If records are 
identified but cannot be located, this 
should be clearly documented in the claims 
file.

2.  The RO/AMC should also contact the 
Veteran and request that he provide a 
completed copy of the PTSD stressor 
questionnaire.  He should be informed that 
he must identify the specific event(s) 
that he claims resulted in his development 
of PTSD.

3.  The RO/AMC should contact the Veteran 
and request that he identify whether he 
desires a hearing, either at the Board in 
Washington, D.C., or before a Veteran's 
Law Judge at the RO, in connection with 
this claim.

4.  The RO/AMC should obtain copies of the 
Veteran's SSA disability records.  If 
these records cannot be obtained, then all 
efforts made to obtain them should be 
fully documented in the claims file.

5.  If, and only if, the above development 
indicates that the Veteran has now been 
diagnosed with PTSD or another psychiatric 
disorder, he should be afforded a new VA 
examination.  The examiner should explain 
the nature and etiology of any diagnosed 
psychiatric disorder.  The examiner must 
review the reconstructed claims file and 
indicate that this was accomplished in his 
or her report.  All conclusions set forth 
in the report must be fully explained.

6.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


